United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1067
Issued: December 15, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 13, 2015 appellant filed a timely appeal of February 18 and March 31, 2015
merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that his bilateral carpal tunnel syndrome was
causally related to the identified work factors.
On appeal appellant argued that the medical evidence submitted was sufficient to
establish his claim.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 8, 2015 appellant, then a 58-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that on May 13, 2014 he first realized that his bilateral
carpal tunnel condition was caused by his repetitive work duties. On the back of the form the
employing establishment noted that appellant was currently on the periodic rolls for temporary
total disability under another OWCP claim and that he has not worked at the employing
establishment since October 20, 2012. It also noted that appellant retired on disability effective
September 14, 2014.
In support of his claim appellant submitted medical and factual evidence.
In a July 17, 2014 upper extremity nerve conduction velocity (NCV) study, Dr. Mayur
Manair, an examining Board-certified neurologist, noted a history of bilateral shoulder and arm
pain, hand numbness, and neck pain. Based on his review of the test, Dr. Manair found an
abnormal study with findings consistent with bilateral upper extremity peripheral polyneuropathy
superimposed on bilateral carpal tunnel syndrome. He recommended clinical correlation for the
bilateral carpal tunnel condition.
In an undated statement, appellant noted that he first became aware of his bilateral carpal
tunnel condition based on NCV studies performed on May 5 and July 17, 2014. He attributed
this condition to the duties of his position which required repetitive grasping of small objects,
letters, mail sacks and trays of mail, culling mail, and bending of the wrist.
In a January 14, 2015 letter, OWCP informed appellant that the evidence of record was
insufficient to establish his claim. He was advised as to the medical and factual evidence
required and afforded 30 days to provide the requested information.
In a January 21, 2015 statement, appellant provided further details regarding his job
duties and why he believed these duties caused his bilateral carpal tunnel condition. Specifically,
he attributed the employment factors of pulling, lifting, pushing, jerking, snapping wrist motion
with cutters, and grasping small objects as directly contributing to or causing his bilateral carpal
tunnel condition.
In a January 21, 2015 report, Dr. Robert R. Reppy, a treating osteopath, diagnosed
bilateral carpal tunnel syndrome, L4-5 bulging disc with stenosis, L5-S1 herniated disc with L5
nerve root radiculopathy, C4-5 herniated disc, left shoulder impingement syndrome, left shoulder
labrum tear, left supraspinatus tendon tendinosis, and left shoulder internal derangement.
Appellant was seen for wrist pain complaints and Dr. Reddy provided physical examination
findings. Dr. Reddy noted that appellant assigned May 14, 2013 as the date of injury as that was
the date he first became aware that this condition was employment related. He noted that
appellant was currently not working, has not worked since January 2013, is currently on
disability retirement, and wants to apply for a schedule award.
By decision dated February 18, 2015 OWCP denied appellant’s claim. It found the
medical evidence insufficient to establish a causal relationship between the diagnosed bilateral
carpal tunnel condition and the employment factors identified by appellant.

2

On March 3, 2015 OWCP received appellant’s February 25, 2015 request for
reconsideration and additional evidence.
In a February 18, 2015 report, Dr. Reppy diagnosed bilateral carpal tunnel syndrome
based on a May 3, 2013 NCV test. He cited to four medical articles attributing carpal tunnel
syndrome to repetitive actions requiring repeated extension and flexion of the wrist. Based on
these articles, the consensus in the medical community, and the duties required of a mail handler,
Dr. Reppy opined that the evidence was irrefutable that appellant’s bilateral carpal tunnel
condition was employment related.
In a February 23, 2015 follow-up report, Dr. Reppy noted that appellant was seen for
bilateral wrist and hand pain. A physical examination revealed positive Tinel’s and Phalen’s
signs bilaterally and decreased sensation of the median nerve distribution bilaterally. A review
of NCV studies performed on May 8 and July 17, 2014 support a finding of bilateral carpal
tunnel syndrome. In concluding, Dr. Reppy noted that the medical literature shows that carpal
tunnel syndrome “can be caused by repetitive motion in the occupational setting.”
By decision dated March 31, 2015 OWCP denied modification. It found that
Dr. Reppy’s reports were insufficiently rationalized and failed to contain a specific and accurate
history of the work factors appellant identified as causing his bilateral carpal tunnel condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5

2

5 U.S.C. § 8101 et seq.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

D.U., Docket No. 10-144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Roy L. Humphrey, 57 ECAB 238
(2005); Donald W. Wenzel, 56 ECAB 390 (2005).

3

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.7 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
ANALYSIS
The Board finds that appellant has failed to meet his burden of proof to establish that his
bilateral carpal tunnel condition was causally related to his federal employment. OWCP
accepted that his employment duties required repetitive handling of mail. However, the Board
finds that appellant failed to provide a rationalized medical opinion explaining how his bilateral
carpal tunnel condition was causally related to the identified employment duties.
Appellant provided reports form Drs. Reppy and Manair in support of his claim that his
bilateral carpal tunnel condition was employment related. Dr. Reppy, in reports dated
January 21, February 18 and 23, 2015, diagnosed bilateral carpal tunnel syndrome which he
attributed to appellant’s repetitive work duties. On January 21, 2015 he offered no opinion as to
the cause of appellant’s conditions. In his reports dated February 18 and 23, 2015, Dr. Reppy
attributed appellant’s bilateral upper extremity condition to his employment, but in support of
this conclusion, he cited to four medical articles and the consensus in the medical community as
being irrefutable evidence of a causal connection between appellant’s work duties and the
diagnosed condition. Regarding Dr. Reppy’s reference to medical literature concerning the
condition of carpal tunnel syndrome, the Board has held that medical texts are of no evidentiary
value in establishing the necessary causal relationship between a claimed condition and
employment factors because such materials are of general application and are not determinative
of whether the specifically claimed condition is related to the particular employment factors
alleged by the employee.9 In addition, Dr. Reppy failed to provide any rationale for his
causation finding beyond referring to the medical literature and consensus in the medical
community. The certainty with which Dr. Reppy expressed his opinion cannot overcome the
lack of medical rationale, as the Board has held that medical conclusions unsupported by
rationale are of little probative value.10

6

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
7

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

9

C.B., Docket No. 08-2268 (issued May 22, 2009); Kathleen D. Walker, 42 ECAB 603 (1991).

10

See S.D., 58 ECAB 713 (2007); Willa M. Frazier, 55 ECAB 379 (2004); Jimmy H. Duckett, 52 ECAB
332 (2001).

4

The record also contains a July 17, 2014 upper extremity NCV study by Dr. Manair, who
found an abnormal study with findings consistent with upper extremity peripheral
polyneuropathy superimposed on bilateral carpal tunnel syndrome. Dr. Manair offered no
opinion as to the cause of the diagnosed conditions. The Board has held that medical evidence
offering no opinion regarding the cause of an employee’s condition is of limited probative value
on the issue of causal relationship.11 Thus, Dr. Manair’s July 17, 2014 report is insufficient to
meet appellant’s burden of proof.
The Board has held that the fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.12 An award of compensation may not
be based on surmise, conjecture, or speculation. Neither the fact that appellant’s conditions
became apparent during a period of employment nor the belief that his condition was caused,
precipitated, or aggravated by his employment is sufficient to establish causal relationship.13
Causal relationship must be established by rationalized medical opinion evidence and he failed to
submit such evidence.
OWCP advised appellant that it was his responsibility to provide a comprehensive
medical report which described his symptoms, test results, diagnosis, treatment, and the
physician’s opinion, with medical reasons, on the cause of his condition. Appellant failed to
submit appropriate medical documentation in response to OWCP’s request. As there is no
probative, rationalized medical evidence addressing how his claimed bilateral carpal tunnel
condition was caused or aggravated by identified employment factors, he has not met his burden
of proof.
On appeal appellant notes his disagreement with OWCP’s finding Dr. Reppy’s reports
insufficient to establish his claim. He argued that Dr. Reppy’s opinion is supported by the
Tinel’s and Phalen’s signs, which he argues is “the gold standard of testing in this type of
injury.” It is not disputed that appellant has bilateral carpal tunnel syndrome. The issue is
whether the medical evidence is sufficiently rationalized in explaining how his bilateral carpal
tunnel condition had been caused or aggravated by the employment factors he identified. As
discussed above, none of the medical evidence contained a rationalized medical opinion
explaining how the diagnosed condition was employment related.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

11

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004).
12

L.D., Docket No. 09-1503 (issued April 15, 2010); D.I., 59 ECAB 158 (2007) Daniel O. Vasquez, 57 ECAB
559 (2006).
13

See D.U., Docket No. 10-144 (issued July 27, 2010); D.I., id.; Robert Broome, 55 ECAB 39 (2004); Anna C.
Leanza, 48 ECAB 115 (1996).

5

CONCLUSION
The Board finds that appellant failed to establish that his bilateral carpal tunnel syndrome
was causally related to the identified work factors.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 31 and February 18, 2015 are affirmed.
Issued: December 15, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

